DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 31 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 6,296,635 to Smith.
As to claim 31, Smith teaches a surgical system comprising: a surgical tool (figs. 1A & 1B) comprising a handpiece housing and a power generating unit disposed in the handpiece housing for actuating a surgical accessory coupled to the power generating unit to perform a surgical task(col. 4: lines 14-20); and a powered auxiliary unit removably connectable to the handpiece housing, wherein the surgical tool is configured to supply power from a power source for the surgical tool to the power generating unit and to the auxiliary unit during operation of the surgical tool (col. 4: lines 22-35 ).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 6,296,635 to Smith, and in view of USPN 6,960,894 to Carusillo. 
As to claim 32, Smith teaches the surgical system of claim 31. Smith does not teach an apparatus wherein the surgical tool is a cordless surgical tool, and the power source is a tool battery removably attachable to the handpiece housing.             Carusillo teaches an apparatus wherein the surgical tool is a cordless surgical tool(fig. 1), and the power source is a tool battery removably attachable to the handpiece housing(col. 1: lines 13-19). 
            Thus, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to implement the teachings of Carusillo into Smith since Smith suggests a surgical tool motor control system and Carusillo suggests the beneficial 
use of a tool battery which is removably attachable to the handpiece in the analogous art of surgical tool motor control technology.
            The motivation for this comes from the fact that Carusillo teaches a tool battery which is removably attachable to the handpiece, which can be used to improve the surgical tool motor control system disclosed by Smith.            As to claim 33, Smith in view of Carusillo teaches the surgical system of claim 32, further comprising the tool battery removably attachable to the handpiece housing(col. 1: lines 13-19).
	
Allowable Subject Matter
7. 	Claims 34-38 are objected to as being dependent upon the rejected base claim 31, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.
8.	Claims 21-30, 39-40 are allowed.	
9.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 21: A wireless transceiver removably connectable to the handpiece housing for receiving wireless signals that control operation of the power generating unit, wherein, based on the tracked position of the surgical tool relative to the defined boundary, the surgical navigation system is configured to communicate a signal to the wireless transceiver that limits operation of the power generating unit of the surgical tool including remaining claim limitations. 
As per independent claim 39: Wherein the auxiliary unit is configured to be removably connected to the handpiece housing, and the wireless transceiver is configured to, responsive to receiving the signal communicated from the surgical navigation system when the auxiliary unit is connected to the handpiece housing, communicate a corresponding signal to the surgical tool that causes the surgical tool to limit the operation of the power generating unit of the surgical tool including remaining claim limitations.



                                               Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 6,037,724 to Buss discloses a surgical too control system.
11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846